IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-10900
                          Conference Calendar



WILLIE LOUIS EVERITT,

                                           Plaintiff-Appellant,


versus

EVERETT YOUNG, Judge, 297th District Court,
Tarrant County, Texas,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-573-Y
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court’s dismissal of

appellant’s 42 U.S.C. § 1983 action as frivolous under 28 U.S.C.

§ 1915(d).     Appellant argues that the state court judge failed to

provide him with a trial record and transcript, thereby denying

him access to the courts.    Appellant seeks damages and

declaratory and injunctive relief requiring appellee to provide

him with the trial record and transcripts because he is indigent.

“Judicial officers are entitled to absolute immunity from claims



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 95-10900
                                 - 2 -

for damages arising out of acts performed in the exercise of

their judicial functions.”     Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994).    Appellant’s claim for declaratory and

injunctive relief amounts to a request for a writ of mandamus

against a state official which is not authorized by § 1983.        See

Moye v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276

(5th Cir. 1973).

     We have reviewed the record, the district court’s opinion

and appellant’s brief, and conclude that appellant has failed to

raise a constitutional issue.    Appellant’s appeal is frivolous

and is DISMISSED.    Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); see 5th Cir. R. 42.2.    We caution appellant that any

additional frivolous appeals filed by him will invite the

imposition of sanctions.    To avoid sanctions, appellant is

further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.